Cite as 27 I&N Dec. 226 (A.G. 2018)

Interim Decision #3917

Matter of E-F-H-L-, Respondent
Decided by Attorney General March 5, 2018
U.S. Department of Justice
Office of the Attorney General
The Attorney General referred the decision of the Board of Immigration Appeals in
Matter of E-F-H-L-, 26 I&N Dec. 319 (BIA 2014), to himself for review and vacated that
decision.

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.l(h)(l)(i) (2017), I direct the Board of
Immigration Appeals (“Board”) to refer to me its decision in Matter of
E-F-H-L-, 26 I&N Dec. 319 (BIA 2014), and I vacate that decision.
In this matter, the respondent conceded removability at the outset of
removal proceedings and requested relief from removal pursuant to an
application for asylum and withholding of removal. The presiding
Immigration Judge determined, without holding an evidentiary hearing, that
the respondent’s application failed as a matter of law to make a prima facie
case that he was eligible for asylum and withholding of removal, and he
denied the application. The respondent appealed on the merits to the Board.
The Board remanded, holding that a respondent applying for asylum and
withholding of removal was ordinarily entitled to a full evidentiary hearing.
The respondent subsequently withdrew his application for asylum and
withholding of removal with prejudice. On the parties’ motion, the
Immigration Judge administratively closed removal proceedings to allow the
adjudication of a Petition for Alien Relative (Form I-130) filed on behalf of
the respondent.
Because the application for relief which served as the predicate for the
evidentiary hearing required by the Board has been withdrawn with
prejudice, the Board’s decision is effectively mooted. I accordingly vacate
the decision of the Board in this matter, and I also direct that this matter be
recalendared and restored to the active docket of the Immigration Court.

226

